DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1310 and 1320 in Fig 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Para 0058, Equation 5, it is unclear what “P1” is within the equation.  Further explanation is requested.    
In Para 0058, Equation 6, it is unclear what “Te1” is within the equation.  Further explanation is requested.    

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 12, the terms “reference output” and “current output” is indefinite since it is not clear what each, respective output is being referred to.  This output could be a weight value, a power consumption value, or any type of value or controller output.  For examination purposes, the limitations are interpreted as a controller output or calculation of a weight value of the vehicle, where each respective output is of the same or an equivalent type.  
The term "excess rate" in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "excess rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what makes a value an excess rate in the context of the claims.  For examination purposes, the term was interpreted to mean a value of the difference between the current output and the reference output.  
In regards to claims 2, 4-11, and 14-20, the claims are rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis - Step 1
Claims 1-11 recite an apparatus/machine, therefore claims 1-11 are within at least one of the four statutory categories.
Claims 12-20 recite a method/process, therefore claims 12-20 are within at least one of the four statutory categories.
101 Analysis - Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recites mathematical concepts (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An apparatus for controlling a towing mode of an electric vehicle, comprising: 
a first sensor configured to measure a speed of the electric vehicle; 
a second sensor configured to measure a gradient of a road on which the electric vehicle is driven; and 
a controller configured to: 
detect a reference output of the electric vehicle based on the speed and the gradient of the road; 
detect a towing weight of the electric vehicle based on an excess rate of a current output with respect to the reference output; and 
execute the towing mode of the electric vehicle based on the detected towing weight.

101 Analysis - Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the "additional limitations" while the bolded portions continue to represent the "abstract idea"):

An apparatus for controlling a towing mode of an electric vehicle, comprising: 
a first sensor configured to measure a speed of the electric vehicle; 
a second sensor configured to measure a gradient of a road on which the electric vehicle is driven; and 
a controller configured to: 
detect a reference output of the electric vehicle based on the speed and the gradient of the road; 
detect a towing weight of the electric vehicle based on an excess rate of a current output with respect to the reference output; and 
execute the towing mode of the electric vehicle based on the detected towing weight.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of "a first sensor to measure a speed of the electric vehicle," "a second sensor configured to measure a gradient of a road…,” and "a controller configured to," the examiner submits that the limitation of "a first sensor...," "a second sensor...," and "a controller ..." are merely generic components to perform a function. The generic components are recited at a high level of generality (i.e. a generic sensor and a generic controller) such that it amounts to no more than mere instructions to apply the exception using generic computer components. In regards to the additional limitations of "...measure a speed of the electric vehicle" and “... measure a gradient of a road …", the examiner submits that these limitations do not amount to an inventive concept since it is insignificant extra-solution activity as it is merely a form of data collection (MPEP § 2106.05(g). The examiner submits that these limitations are mere data collection components to apply the above-noted abstract idea by merely using a general sensor and general controller to perform the process (MPEP §2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the 
101 Analysis - Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of "a first sensor to measure a speed of the electric vehicle" and “a second sensor configured to measure a gradient of a road…,” amounts to nothing more than mere instructions for data collection and manipulation to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Claim 12
Dependent claims 2-6, 8, 13-16, 18, and 20 specify limitations that elaborate on the abstract idea of claims 1 and 12, and thus are directed to an abstract idea nor do the claims recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
Claims 7, 9-11, 17, and 19 are rejected as dependent upon a reject claim, but they do integrate the claim into a practical application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20180128672; hereinafter Park; already of record from IDS).
In regards to claim 1, Park teaches of an apparatus for controlling a towing mode of an electric vehicle (Para 0009, 0063, Abstract), comprising: 
a first sensor configured to measure a speed of the electric vehicle (Para 0090); 
a second sensor configured to measure a gradient of a road on which the electric vehicle is driven (Para 0093); and 
a controller configured to (Fig 2, 3, Part 300): 

detect a towing weight of the electric vehicle based on an excess rate of a current output with respect to the reference output (Para 0098-0099, Equation 1, Fig. 6 S610; where a current output being greater than a reference output can be an excess rate); and 
execute the towing mode of the electric vehicle based on the detected towing weight (Para 0063).
In regards to claim 4, Park teaches of the apparatus of claim 1, wherein the controller is configured to determine whether a trailer is connected to electric vehicle based on the detected towing weight (Para 0012 and 0025).
In regards to claim 5, Park teaches of the apparatus of claim 1, wherein the controller is configured to provide the detected towing weight to a vehicle controller, which is a host controller, to operate the vehicle controller in the towing mode (Para 0062-0063).
In regards to claim 6, Park teaches of the apparatus of claim 5, wherein the vehicle controller is configured to determine an amount of regenerative braking in the towing mode based on the towing weight provided from the controller (Para 0063, 0056, and 0052).
In regards to claims 12 and 14-16, the claims recite analogous limitations to claims 1 and 4-6, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hall et al. (US 9956965; hereinafter Hall).
In regards to claim 2, Park teaches of the apparatus of claim 1.  

Hall, in the same field of endeavor, teaches of a storage configured to have a first table in which the reference output of the electric vehicle corresponding to the speed of the electric vehicle and the gradient of the road is recorded (Column 1 line 56 – Column 2 line 3 and Column 8 lines 28-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 1, as taught by Park, to include a storage configured to have a first table in which the reference output of the electric vehicle corresponding to the speed of the electric vehicle and the gradient of the road is recorded, as taught by Hall, in order to allow for the weight to be calculated and used to determine a tongue weight, and use this calculated tongue weight to reduce the likelihood of a burden on the driver’s ability to maneuver (Hall Column 1 lines 39-45 and Column 1 line 56 – Column 2 line 3).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hall as applied to claim 2 above, further in view of Poechmueller et al. (US 2014/0005879; hereinafter Poechmueller; already of record from IDS).
In regards to claim 3, Park in view of Hall teaches of the apparatus of claim 2.  
However, Park in view of Hall does not teach that the storage is configured to further store a second table in which the towing weight corresponding to the excess rate of the current output with respect to the reference output of the electric vehicle is recorded.
Poechmueller, in the same field of endeavor, teaches that the storage is configured to further store a second table in which the towing weight corresponding to the excess rate of the current output with respect to the reference output of the electric vehicle is recorded (Para 0049-0051).

In regards to claim 13, the claim recites analogous limitations to the combination of claim 2 and 3, and is therefore rejected on the same premise.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hall et al. (US 2018/0265076; hereinafter Hall ‘076).
In regards to claim 7, Park teaches of the apparatus of claim 5.  
However, Park does not teach that the vehicle controller is configured to reduce an acceleration force in the towing mode based on the towing weight provided from the controller.
Hall ‘076, in the same field of endeavor, teaches that the vehicle controller is configured to reduce an acceleration force in the towing mode based on the towing weight provided from the controller (Para 0072, 0080, and 0082).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 5, as taught by Park, to include the vehicle controller is configured to reduce an acceleration force in the towing mode based on the towing weight provided from the controller, as taught by Hall ‘076, in order to allow for the autonomous vehicle control system to adjust the acceleration based on road conditions such as a slick road section (Hall ‘076 Para 0082).
In regards to claim 17, .  
Claims 8, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bower (US 2020/0226850).
In regards to claim 8, Park teaches of the apparatus of claim 5.
However, Park does not teach that the vehicle controller is configured to calculate a distance-to-empty (DTE) in the towing mode based on the towing weight provided from the controller.
Bower, in the same field of endeavor, teaches that the vehicle controller is configured to calculate a distance-to-empty (DTE) in the towing mode based on the towing weight provided from the controller (Para 0008-0009, and 0052-0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 5, as taught by Park, to include the vehicle controller is configured to calculate a distance-to-empty (DTE) in the towing mode based on the towing weight provided from the controller, as taught by Bower, in order to allow for determine an expected range with or without the towing load and determine if the load will need to be removed to reach a destination (Bower Para 0009).
In regards to claim 20, Park teaches of the method of claim 15.  
However, Park does not teach of determining, by the vehicle controller, a time point when a battery temperature starts to increase based on the towing weight.
Bower, in the same field of endeavor, teach of determining, by the vehicle controller, a time point when a battery temperature starts to increase based on the towing weight (Para 0040 and 0050; where the battery temperature and vehicle nominal mass are collected, and this could be looked at for a specific time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 15, as taught by Park, to include determining, by the vehicle controller, a time point when a battery temperature starts to increase based on the 
In regards to claim 18, the claim recites analogous limitations to claim 8, and is rejected under the same premise.  
Allowable Subject Matter
Claim 9-11 and 19 objected are to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 112(b) and 101 rejections listed above were overcome for these claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the closest prior art of record is Park in view of Bower.  Park teaches of the apparatus of claim 5.  Bower teaches of a method of detecting a temperature of a battery.  
However, Park in view of Bower does not teach that the vehicle controller is configured to adjust a battery temperature in the towing mode based on the towing weight provided from the controller.  Although Park teaches of adjusting parameters based on a towing weight and Bower teaches of detecting a temperature of a battery, the references do not specifically teach of adjusting a battery temperature.  
In regards to claims 10 and 11, the claims are dependent upon claim 9, and are therefore allowable subject matter on the same premise.  
In regards to claim 19, the claim has analogous limitations to that of claim 9, and is therefore allowable on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hawley et al. (US 2019/0039595) teaches of determining a load being towed by a vehicle based on a gradient of a road.
Lee (US 2018/0094721) teaches of a method to determine if towing is being performed and determining the increased energy consumption due to the towing load.
Kava et al. (US 2017/0297563) teaches of a method to classify a weight and type of a trailer being towed, which is determined based on a comparison real-time and expected road gradient.  
Trombley et al. (US 2016/0297411) teaches of determining a towing weight and controlling the brakes based on the current weight.  
Nedorezow (US 2014/0277867) teaches of a method to calculate a vehicle mass and control the four wheel drive system, transmission, stability control, and brakes based on this value.  
Kajigai et al. (US 2010/0235039) teaches of calculating a weight of a vehicle based on a gradient, acceleration, and output torque of a vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/12/2021